Citation Nr: 1316538	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability.

4.  Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for diabetes mellitus, currently evaluated as 20 percent disabling from April 2, 2001, and as 40 percent disabling from November 18, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran had active service from June 1965 to January 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) in part on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that assigned a 10 percent evaluation for the Veteran's degenerative arthritis, lumbar spine.  The rating decision also granted service connection for diabetes mellitus, evaluated as 20 percent disabling.

This matter also comes before the Board on appeal from an August 2007 rating decision of the RO in Boston, Massachusetts, that held that new and material evidence had not been received to reopen claims for service connection for right ear hearing loss, a bilateral knee disability or a bilateral shoulder disability.  

During the pendency of the appeal, a May 2010 rating decision assigned a 40 percent evaluation for the Veteran's diabetes mellitus, effective from November 18, 2009.  

In March 2013 correspondence, the Veteran raised the issue of entitlement to an earlier effective date for the 40 percent initial evaluation for diabetes mellitus.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The RO in Boston has jurisdiction of the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right ear hearing loss and entitlement to an increased evaluation for degenerative arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim concerning entitlement to an increased initial evaluation for diabetes mellitus.  

2.  A final June 1984 Board decision denied service connection for right ear hearing loss.    

3.  Evidence added to the record since the June 1984 Board decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right ear hearing loss, and does raise a reasonable possibility of substantiating that claim.

4.  A January 1986 rating decision denied service connection for a bilateral knee disability.  

5.  An October 2002 rating decision held that new and material evidence had not been received to reopen a final denial of service connection for a bilateral knee disability; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

6.  Evidence added to the record since the October 2002 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a bilateral knee disability, and does not raise a reasonable possibility of substantiating that claim.

7.  A June 2002 rating decision denied service connection for a bilateral shoulder disability; the Veteran did not submit a notice of disagreement for that decision, and it became final.  

8.  Evidence added to the record since the June 2002 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a bilateral shoulder disability, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased initial evaluation for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The June 1984 Board decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002).

3.  Evidence received since the June 1984 Board decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

4.  The October 2002 rating decision that held that new and material evidence had not been received to reopen a final denial of service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

5.  Evidence received since the October 2002 rating decision is not new and material, and the claim for service connection for a bilateral knee disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).

6.  The June 2002 rating decision that denied service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002).

7.  Evidence received since the June 2002 rating decision is not new and material, and the claim for service connection for a bilateral shoulder disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement in March 2013 withdrawing his claim for an increased initial evaluation for diabetes mellitus.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

In this case, the Board is reopening the claim for service connection for right ear hearing loss, and remanding it for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the two remaining new and material issues, correspondence dated in March 2007 provided the Veteran adequate notice that included Kent notice.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, post-service private and VA medical records, the Veteran's own statements, and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

Legal Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Right Ear Hearing Loss 

The June 1984 Board decision granted service connection for left ear hearing loss.  The decision denied service connection for right ear hearing loss because the Veteran's right ear hearing was normal.  

Evidence of record at that time included the Veteran's preservice and service treatment records.  The report of an April 1982 VA audiological examination reflects that the Veteran's right ear hearing was normal.  

In connection with the Veteran's application to reopen his service connection claim, VA associated with the claims file the report of a February 2013 VA audiological examination.  The report reflects that the Veteran has right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2012).  

The Board finds that this statement constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran has a current right ear hearing loss, and thus it relates to a previously unestablished fact.  In addition, the statement is material because it raises a reasonable possibility of substantiating the claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  In sum, the February 2013 report is not cumulative or redundant of the evidence of record at the time of the June 1984 Board decision, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Bilateral Knee Disability 

The January 1986 rating decision denied service connection for a bilateral knee disability because the Veteran's service treatment records were completely negative for any chronic knee disability.  The Veteran did not submit a notice of disagreement for that decision, and it became final.

Evidence of record at that time included the Veteran's service treatment records and post-service medical records.  The service treatment records were negative for any chronic knee condition or injury to the knee.  November 1980 X-rays were normal.  The Veteran's separation physical examination of the knees was negative.  A July 1983 VA examiner thought that the Veteran might have chondromalacia but did not give a firm diagnosis.  

A June 2002 rating decision held that the Veteran had not submitted new and material evidence to reopen the claim for service connection for a bilateral knee disability.  The October 2002 rating decision also held that new and material evidence had not been received to reopen a final denial of service connection for a bilateral knee disability.  The Veteran did not submit a notice of disagreement for the October 2002 decision, and it became final.

Evidence of record at the time of the October 2002 rating decision included additional post-service medical records.  These showed that the Veteran had been diagnosed with bilateral knee arthritis, and underwent right knee arthroscopic surgery in 1994.  The medical records did not include any evidence showing that the Veteran had a chronic knee condition or injury during active duty, or any evidence linking the Veteran's bilateral knee disability to his active duty.  

Evidence received since the October 2002 rating decision includes new post-service medical records that show that the Veteran continued to seek medical treatment for knee pain after October 2002.  

However, none of these medical records show that the Veteran had a chronic knee disability or injury during active duty.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has offered additional written and oral contentions that he incurred a bilateral knee disability during active duty.  The Board finds that these assertions are redundant of his prior contentions that were already considered and rejected by the October 2002 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case of whether the Veteran had a chronic knee disability during active duty, or whether his current bilateral knee disability is related to active duty, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Bilateral Shoulder Disability 

The June 2002 rating decision denied service connection for a bilateral shoulder disability because there was no evidence of a condition during active duty, and no evidence of a current condition.  The Veteran did not submit a notice of disagreement for that decision, and it became final.  

The Board is aware that the October 2002 rating decision held that new and material evidence had not been received to reopen this claim.  However, this rating decision should have addressed entitlement to service connection on the merits.  38 C.F.R. § 3.156(b).  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As a result, the Board will address the June 2002 rating decision as the final rating decision on appeal.  

Evidence of record at the time of the June 2002 rating decision included the Veteran's service treatment records and post-service medical records.  The service treatment records were negative for any shoulder treatment.  Private post-service medical records were also negative for any shoulder treatment.  

Evidence received since the October 2002 rating decision includes subsequently dated medical records that show that the Veteran complained of right shoulder pain for 10 to 30 years.  None of these medical records show that the Veteran had a chronic shoulder disability or injury during active duty, or has a current shoulder disability that is related to his active duty.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral shoulder disability.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has offered additional written and oral contentions that he incurred a bilateral shoulder disability during active duty, although he also stated that he has never been given any shoulder diagnosis.  The Board finds that these assertions are redundant of his prior contentions that were already considered and rejected by the June 2002 rating decision.  See Reid, supra.

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case of whether the Veteran had a chronic shoulder disability during active duty, or has a current bilateral shoulder disability that is related to active duty, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

(CONTINUED ON NEXT PAGE)











ORDER

The appeal for the claim for entitlement to an increased initial evaluation for diabetes mellitus is dismissed.

New and material evidence having been received, the application to reopen a claim for service connection for right ear hearing loss is granted; to this extent only, the appeal is granted.

New and material evidence not having been received, the application to reopen a claim for service connection for a bilateral knee disability is denied.  

New and material evidence not having been received, the application to reopen a claim for service connection for a bilateral shoulder disability is denied.


REMAND

Inasmuch as the claim for service connection for right ear hearing loss has been reopened, it must be considered de novo.  On review, the Board finds that the claim requires additional development.

In essence, the Veteran contends that he now has right ear hearing loss due to active duty noise exposure.  The Board observes that he is already service-connected for left ear hearing loss.  Since the evidence raises the possibility that the Veteran's active duty caused right ear hearing loss, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2012).

Turning to the Veteran's service-connected degenerative arthritis of the lumbar spine, the Board finds it significant that the most recent VA examination of this disability was conducted in February 2006, more than 7 years ago.  A review of the corresponding report reveals that the examination was essentially a general medical examination.

The Board is aware that the Veteran testified during the March 2013 hearing that his back disability had not gotten worse since the 2006 VA examination.  Nevertheless, statutes and regulations require that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that the proper adjudication of the Veteran's claim requires a current examination dedicated solely to his spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right ear hearing loss that may be present. The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the audiogram, clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right ear hearing loss disability was caused or aggravated by the Veteran's active duty.

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

The examiner is requested to provide a rationale for any opinion expressed. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected degenerative arthritis of the lumbar spine.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


